     Case 2:17-cv-02320-JAR-JPO Document 140-1 Filed 08/23/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

Ashley Huff and Gregory Rapp,                 )
individually and on behalf of all others      )
similarly situated,                           )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      Case No. 2:17-cv-02320
                                              )
CoreCivic, Inc., f/k/a Corrections            )
Corporation of America,                       )
                                              )
       and                                    )
                                              )
Securus Technologies, Inc.                    )
                                              )
       Defendants.                            )
                                              )

  EXHIBIT INDEX FOR UNOPPOSED MOTION OF PLAINTIFFS FOR ORDER
   CONDITIONALLY CERTIFYING SETTLEMENT CLASS, PRELIMINARILY
 APPROVING CLASS ACTION SETTLEMENT, DIRECTING DISTRIBUTION OF
CLASS NOTICE, SETTING HEARING FOR FINAL APPROVAL OF CLASS ACTION
            SETTLEMENT AND APPOINTING CLASS COUNSEL


       EXHIBIT                                        DESCRIPTION

             1               Restated Settlement Agreement
             2               Robert A. Horn Affidavit
             3               Joseph A. Kronawitter Affidavit
             4               Brian T. Meyers Affidavit
             5               Class Notice
             6               Proposed Order granting Motion for Conditionally Certifying
                             Settlement Class, Preliminarily Approving Class Action Settlement,
                             Directing Distribution of Class Notice, Setting Hearing for Final
                             Approval of Class Action Settlement and Appointing Class Counsel
